FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      June 12, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                             FOR THE TENTH CIRCUIT




    ROBERT HANFORD DALTON,

               Plaintiff-Appellant,

    v.                                                   No. 07-2216
                                             (D.C. No. 2:06-CV-520-KBM-WPL)
    CITY OF LAS VEGAS; DAVE                               (D. N.M.)
    ROMERO, JR.; JUAN BACA; EDDIE
    TRUJILLO; CARL VIGIL; CARL
    ARMIJO; PATRICK ORTEGA;
    TONY MARTINEZ, JR.; GILBERT
    VEGA; ROBERT MISHLER; FIDEL
    ALIRES; MICHAEL JARAMILLO;
    ELMER MARTINEZ; JOHN DOES 1
    THROUGH 15,

               Defendants-Appellees,

         and

    DANELLE SMITH; STEVE
    FRANKEN, JR.; AND STEVE
    LUCERO, JR.,

               Defendants.


                             ORDER AND JUDGMENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
                                                                       (continued...)
Before McCONNELL and ANDERSON, Circuit Judges, and BRORBY, Senior
Circuit Judge.



      Plaintiff Robert Dalton brought suit against the City of Las Vegas, New

Mexico, and certain of its officials and employees alleging civil rights claims,

RICO claims, and claims for reimbursement under the Uniform Relocation

Assistance and Real Property Acquisition Policies for Federal and Federally

Assisted Programs Act, 42 U.S.C. §§ 4601-4655 (URA), and N.M. Stat. Ann.

§ 42-3-9. The district court granted summary judgment to defendants on all

claims it concluded were barred by the relevant statutes of limitations. It

dismissed the remainder of Mr. Dalton’s claims with prejudice for failure to state

a claim upon which relief could be granted. See Fed. R. Civ. P. 12(b)(6).

      On appeal, Mr. Dalton argues that: (1) the district court erred in holding

that defendants did not violate his civil rights when it seized his personal property

without a warrant in 2004; (2) he stated viable RICO claims; (3) he filed the

required tort-claim notices; and (4) the statute of limitations on his URA claim

should be tolled. Our de novo review of the district court’s dismissal of

Mr. Dalton’s claims reveals no error, and we affirm.




*
(...continued)
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
Civil Rights Claim Based on Property Seizure

      As noted above, of the numerous civil-rights violations alleged in his

complaint, Mr. Dalton argues only that the district court erred in ruling

defendants did not violate his civil rights when they seized his property less than

two years before the complaint was filed. Contrary to this characterization, the

district court did not rule on the merits of this claim. Instead, it ruled that all of

Mr. Dalton’s civil rights claims were too conclusory to comply with the pleading

standard set forth in Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955 (2007). It

alternatively concluded that those claims were barred by Wilkie v.

Robbins, 127 S. Ct. 2588 (2007).

      Section 1983 provides a federal civil cause of action against state officials

for the “deprivation of any rights, privileges, or immunities secured by the

Constitution.” 42 U.S.C. § 1983. Mr. Dalton’s complaint alleged that on June 18,

2004, Las Vegas City Police, accompanied by defendant Martinez and other city

employees, came to his property with heavy equipment and ordered him to leave

the premises. Defendants then removed personal property which was later given

to private parties, or to city employees or, in some cases, destroyed. R. Vol. I,

Doc. 2 at 3. While Mr. Dalton does allege that the property was “stolen” under

color of state law, he does not allege any constitutional right or federal statute

underlying his § 1983 claim.




                                            -3-
      “The core inquiry under any § 1983 action . . . is whether the plaintiff has

alleged an actionable constitutional violation.” Becker v. Kroll, 494 F.3d 904, 914

(10th Cir. 2007). Mr. Dalton’s complaint does not challenge an established city

procedure as lacking in due process, a claim that would clearly be actionable under

§ 1983. Instead, he brings a claim of property loss arising out of the misconduct

of city officials. See Parratt v. Taylor, 451 U.S. 527, 542 (1981) (overruled on

other grounds by Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Where the

State of New Mexico provides Mr. Dalton a tort action for conversion, see Santillo

v. N.M. Dep’t of Pub. Safety, 173 P.3d 6, 14 (N.M. App. 2007), there can be no

conclusion that any constitutional deprivation of property without due process has

occurred for purposes of the Fourteenth Amendment or § 1983. Parratt, 451 U.S.

at 542.

      Mr. Dalton has put forth a simple claim for the state-law tort of conversion,

but he has not alleged sufficient facts to proceed under § 1983. He has thus failed

to allege an actionable constitutional violation and has failed “to state a [§ 1983]

claim to relief that is plausible on its face.” Twombly, 127 S. Ct. at 1974. The

district court was correct to dismiss the claim.

RICO Claims

      Mr. Dalton argues that he stated a claim under RICO and that the district

court erred in holding otherwise. As with the civil rights claims, the district court

held that Mr. Dalton’s claims of conspiracy did not meet the Twombly pleading

                                          -4-
standard. “To state a RICO claim, a plaintiff must allege that the defendant

violated the substantive RICO statute, 18 U.S.C. § 1962, by setting forth four

elements: (1) conduct, (2) of an enterprise, (3) through a pattern (4) of

racketeering activity. . . . A pattern of racketeering activity must include

commission of at least two predicate acts.” Deck v. Engineered Laminates,

349 F.3d 1253, 1256-57 (10th Cir. 2003) (internal quotation marks omitted).

Mr. Dalton appears to believe that these four pleading requirements are satisfied

by alleging in his complaint a long list of crimes committed against him by

defendants over many years. Pleading a RICO claim, however, requires more

specific allegations than Mr. Dalton has put forth.

      Other than the robbery in 2004, Mr. Dalton does not specify which of

defendants’ many alleged offenses qualify as predicate acts under RICO. The list

of potentially qualifying RICO predicate acts is contained in 18 U.S.C. § 1961(1).

Id. at 1255. To perfect a RICO claim, Mr. Dalton had to plead a “pattern of

racketeering activity,” id. at 1257, which “requires at least two acts of racketeering

activity, one of which occurred after [RICO’s] effective date . . . and the last of

which occurred within ten years . . . after the commission of a prior act of

racketeering activity.” 18 U.S.C. § 1961(5). Simply listing the litany of offenses

allegedly committed by defendants, without any specification as to which acts

(1) qualify as § 1961 predicate acts and (2) also occurred within the time frame




                                          -5-
required to satisfy § 1961(5), is insufficient to state a RICO claim. 1 The same is

true of Mr. Dalton’s conclusory allegation that the City is an “enterprise” for

RICO purposes. The RICO claims were properly dismissed. See Twombly,

127 S. Ct. at 1974.

Waiver of Immunity for Tort Claims

      The district court granted defendants’ motion to dismiss Mr. Dalton’s tort

claims because he “fail[ed] to identify any waiver of immunity that would apply to

his case.” R. Vol. II, Doc. 79 at 7. Mr. Dalton argued, both in his response to

defendants’ motion to dismiss in the district court and in his briefs to this court,

that his attorney had delivered a tort-claim notice to defendants within ninety days

after the June 2004 “raid” on his property as required by N.M. Stat. Ann.

§ 41-4-16. There is nothing in Mr. Dalton’s complaint, however, alleging that a

tort-claim notice had been presented to the City defendants or alleging any other

basis for subject matter jurisdiction over the tort claims.

      Fed. R. Civ. P. 8(1)(a) requires a “short and plain statement of the grounds

for the court’s jurisdiction.” The court’s jurisdictional basis, however, “must be

alleged affirmatively and distinctly and cannot ‘be established argumentatively or

by mere inference.’” 5 Charles Alan Wright & Arthur R. Miller, Federal Practice


1
       Mr. Dalton’s claim that he needs discovery to establish the dates of these
alleged predicate acts is disingenuous. Indeed, something serious enough to
constitute a predicate act for RICO purposes can hardly have escaped
Mr. Dalton’s notice or his recollection.

                                          -6-
and Procedure § 1206 (3d ed. 2004) (quoting Thomas v. Bd. of Trs. of Ohio State

Univ., 195 U.S. 207, 218 (1904) (footnote omitted)). Therefore, “[i]t is the

responsibility of the complainant clearly to allege facts demonstrating that he is a

proper party to invoke judicial resolution of the dispute and the exercise of the

court’s remedial powers.” Gardner v. First Am. Title Ins. Co., 294 F.3d 991, 993

(8th Cir. 2002). “Rule 8(a)(1) is satisfied if the complaint say[s] enough about

jurisdiction to create some reasonable likelihood that the court is not about to hear

a case that it is not supposed to have the power to hear.” Id. at 994 (quotation

omitted); see also Walden v. Bartlett, 840 F.2d 771, 775 (10th Cir. 1988)

(requiring that facts sufficient to invoke the court’s jurisdiction must be alleged in

the complaint). Because Mr. Dalton did not allege the basis for the court’s

jurisdiction over his tort claims against the City in his complaint, the district court

properly refused to entertain those claims.

Uniform Relocation Assistance Act

      Mr. Dalton alleged in his complaint that the City has refused to compensate

him under the URA for a condemnation action it began in the mid-1980’s but then

abandoned.

      There is no private cause of action to challenge the land-acquisition policy

of 42 U.S.C. § 4651. Roth v. U.S. Dep’t of Transp., 572 F.2d 183, 184 (8th Cir.

1978); United States v. 249.12 Acres of Land, More or Less, in Stephens & Cotton

Counties, Okla., 414 F. Supp. 933, 934 (W.D. Okla. 1976). Further, § 1983 cannot

                                           -7-
be used as the jurisdictional vehicle to enforce rights under the URA. Ackerley

Commc’ns of Fla., Inc. v. Henderson, 881 F.2d 990, 992 (11th Cir. 1989).

Provided it is unrelated to land-acquisition policy, however, a plaintiff can bring

an action under Title II of the URA and certain sections of Title III but only

through a proceeding under the Administrative Procedure Act (APA). Barnhart v.

Brinegar, 362 F. Supp. 464, 471 (W.D. Mo. 1973); see also Henderson, 881 F.2d

at 993. The APA requires exhaustion of administrative remedies before federal

jurisdiction will lie. 249.12 Acres, 414 F. Supp. at 934. Mr. Dalton’s complaint

does not refer to the APA and fails to allege administrative exhaustion. 2

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Michael W. McConnell
                                                    Circuit Judge




2
       Mr. Dalton’s argument that the statute of limitations for an APA action
should be tolled is misplaced. That argument should be made in the first instance
as part of an APA proceeding.

                                          -8-